UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7650



RALPH LEWIS FERRELL,

                                             Plaintiff - Appellant,

         versus

WILLIAM AMONETTE, Dr.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-94-R)


Submitted:   January 11, 1996            Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ralph Lewis Ferrell, Appellant Pro Se. Eleanor Andrews Lasky,
Powell M. Leitch, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Ferrell v. Amonette, No. CA-95-94-R (W.D. Va. Sept. 19,
1995). We deny Appellant's motion for copies of his medical

records. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2